In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Underwood, J.), entered June 17, 1996, which, upon a jury verdict, is in favor of the defendants and against the plaintiff dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The trial court did not improvidently exercise its discretion in denying the plaintiff’s request for a continuance to produce the police officer who responded to the scene of the accident. The officer was not a witness to the accident, and the plaintiff did not claim that he made any investigation of the accident which would have yielded relevant testimony (Balogh v H.R.B. Caterers, 88 AD2d 136).
The fact that a witness’s statement was contained in the officer’s report also is immaterial. The witness was not under a duty to give a statement to the police officer, and the statement did not fall under any exception to the hearsay rule, so it could not have been offered for its truth. Miller, J. P., O’Brien, Santucci and Altman, JJ., concur.